[Cite as Qualls v. Wright Patt Credit Union, 2021-Ohio-2055.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

 DEVYN QUALLS                                          :
                                                       :
         Plaintiff-Appellant                           :    Appellate Case No. 2020-CA-48
                                                       :
 v.                                                    :    Trial Court Case No. 2019-CV-788
                                                       :
 WRIGHT PATT CREDIT UNION                              :    (Civil Appeal from
                                                       :    Common Pleas Court)
         Defendant-Appellee                            :
                                                       :

                                               ...........

                                               OPINION

                             Rendered on the 18th day of June, 2021.

                                               ...........

STUART E. SCOTT, Atty. Reg. No. 0064834 & KEVIN C. HULICK, Atty. Reg. No.
0093921, 1001 Lakeside Avenue East, Suite 1700, Cleveland, Ohio 44114
     Attorneys for Plaintiff-Appellant

JAMES R. BRANIT, Atty. Reg. No. 0002311, 303 West Madison Street, Suite 300,
Chicago, Illinois 60606 & DANIEL C. GIBSON, Atty. Reg. No. 80129, 100 South Third
Street, Columbus, Ohio 43215
       Attorneys for Defendant-Appellee

                                             .............

DONOVAN, J.

        {¶ 1} Devyn Qualls appeals from the November 19, 2020 order of the trial court to
                                                                                          -2-


stay his claims against Wright-Patt Credit Union (“WPCU”) pending arbitration. We will

affirm the judgment of the trial court.

       {¶ 2} Qualls filed a class action complaint against WPCU on December 4, 2019,

asserting that he and others similarly situated to him had been charged “multiple Non-

Sufficient Funds Fees” (NSF fees) on a single transaction. The complaint asserted that

such charges were in violation of the parties’ contract and “reasonable consumer

understanding.” According to the complaint, WPCU often charged more than one $25

NSF fee on the same transaction, even though the contract stated and reasonable

consumers would have understood that a single transaction would incur only one NSF

Fee.   The complaint asserted that WPCU’s deposit agreement did not disclose this

practice and, in fact, indicated that it would not undertake this practice. Qualls asserted

that he had used his Discover card to make a $50 payment on September 26, 2016, and

that the payment was twice rejected for insufficient funds, leading to $50 in NSF fees

instead of one $25 fee.

       {¶ 3} Qualls’ first claim was for breach of contract, including breach of the covenant

of good faith and fair dealing; he asserted that he (and fellow members of the class) had

contracted with WPCU for bank account deposit and checking services, as reflected in

WPCU’s Deposit Agreement and related documents.

       {¶ 4} Qualls’ second claim was for fraud regarding the charging of multiple NSF

fees. Attached to the complaint as Exhibit A was a booklet entitled “Important Account

Information,” which had an effective date of February 2019; the booklet included a

Membership and Account Agreement (“Membership Agreement”), an Electronic Fund

Transfer Disclosure, a Funds Availability Disclosure, and a Privacy Policy. Section 3 of
                                                                                         -3-


the Membership Agreement provided: “If you have a dispute with the Credit Union and

we are not able to resolve the dispute informally, you agree the dispute will be resolved

through an arbitration process further detailed in the Dispute Resolution section” of the

Membership Agreement; that section also provided that, if a claim were eligible to be

resolved in small claims court, the member could pursue it in small claims court.

However, there was no “Dispute Resolution section” in the Membership Agreement.

Exhibit B was a General Fee Schedule, which reflected a $25 NSF fee “per item, created

by check, ACH (Electronic Item), or other.”

       {¶ 5} The same day as he filed his complaint, Qualls filed a motion for class

certification; he subsequently filed a motion to stay his motion for class certification

pending discovery, and the court granted the motion.

       {¶ 6} In January 2020, WPCU notified Qualls that, pursuant to R.C. 2711.03, it

intended to petition the court for enforcement of the mandatory arbitration provision of the

Membership Agreement if Qualls did not voluntarily dismiss his claims and initiate the

arbitration process himself. WPCU also asked the court for a brief extension of time to

move or plead in response to the complaint “to allow for the demand and response

process to conclude.” The court granted the motion. In February 14, 2020, the parties

filed agreed motions to extend WPCU’s time to respond to the complaint and setting an

arbitration discovery and briefing schedule.

       {¶ 7} On May 6, 2020, WPCU filed a notice regarding the arbitration discovery and

briefing schedule, and on July 15, 2020, Qualls filed a motion for a case management

conference.

       {¶ 8} On July 20, 2020, WPCU filed a motion to dismiss or, in the alternative, an
                                                                                              -4-


application for a stay pending arbitration.       WPCU asserted that Qualls’ action was

subject to dismissal due to his “failure to initiate the arbitration procedures” set forth in the

parties’ agreement. Alternatively, WPCU asserted that, pursuant to R.C. 2711.02, the

court should stay the action until the arbitration of Qualls’ claims was completed.

       {¶ 9} According to WPCU, Qualls admitted in his complaint that the applicable

Membership Agreement provided that any dispute would be resolved through arbitration,

and he had agreed to be bound by WPCU’s Articles of Incorporation and Code of

Regulations and the terms and conditions of the Membership Agreement and any

subsequent amendments to the Membership Agreement.                  WPCU asserted that the

Membership Agreement permitted WPCU to “change the terms of this Agreement and

the other Account Documents at any time” and to notify members of any changes in terms,

rates, or fees as required by law.         WPCU also pointed out that the Membership

Agreement stated that any amendment to the Membership Agreement governed over

prior versions of the agreement.

       {¶ 10} WPCU asserted that, on July 31, 2019, it had posted on its website the July

2019 Membership Agreement, and that on August 12, 2019, it had mailed the July 2019

Membership Agreement to Qualls’ mother, Natalie Qualls, at the same mailing address

Qualls had provided to WPCU as his mailing address. WPCU stated that, at the time,

Natalie Qualls had been pursuing a claim against WPCU based on the same theory as

Qualls’ theory in this case, and she was represented by the same attorneys who represent

Qualls in his action against WPCU.

       {¶ 11} WPCU also asserted that the July 2019 Membership Agreement

established a dispute resolution procedure at Section 8.25 and “defined how WPCU
                                                                                        -5-


members, including Qualls, would accept its terms,” namely by maintaining their

accounts; Qualls continued to maintain his WPCU account. According to WPCU, Qualls

had also registered for online banking on August 31, 2015, and in doing so, he had

consented to the terms of WPCU’s online banking agreement. WPCU asserted that the

terms of the online banking agreement were incorporated into the Membership

Agreement.

       {¶ 12} WPCU argued that its “continuous and regular practice” was to maintain on

its website the current version of the Membership Agreement and Account Documents;

accordingly, from July 31, 2019 to June 30, 2020, the Membership Agreement displayed

on the WPCU website under the tab “Helpful Resources/Disclosures” had included the

arbitration provision set forth in Section 8.25. WPCU argued that “the online banking

agreement also included * * * an arbitration and class action waiver provision.”

       {¶ 13} WPCU asserted that “applicable law favors and indeed requires arbitration,”

and that courts “have uniformly found arbitration provisions containing a class action

waiver to be valid and consistent with public policy.” WPCU argued that, according to

the U.S. Supreme Court, parties are free to agree to preclude class actions in arbitration,

and that class action waivers are valid and enforceable under Ohio law. Accordingly,

WPCU argued that Qualls had “no policy defense” against the requirement that he

arbitrate his claims on an individual basis.

       {¶ 14} WPCU asserted that Qualls had admitted the requirement that he arbitrate

his dispute with WPCU in that he attached the February 2019 Membership Agreement to

his complaint, claiming it was binding on the parties, and that agreement contained

simple, enforceable arbitration provisions.    Moreover, WPCU clarified the arbitration
                                                                                        -6-


provisions of the February 2019 Membership in the July 31, 2019 version of the

Membership Agreement, before Qualls asserted any dispute. Therefore, according to

WPCU, the contract under which Qualls sued WPCU included an arbitration agreement.

       {¶ 15} WPCU argued that, when Qualls became a member of WPCU, he gave

advance assent to any modifications WPCU might make to the Membership Agreement

in the future; in other words, WPCU asserted that Qualls “gave WPCU his prior consent”

as soon as he became a member to make changes without giving him any prior notice of

such changes, and that such a contractual provision “whereby one party gives the other

party the right to change the terms unilaterally is valid and binding under Ohio law.”

WPCU also argued that it was undisputed that Qualls had “constructive or inquiry notice”

of the provisions of the July 2019 Membership Agreement, because he “undertook the

obligation of inquiry” and agreed to “electronically view any changes in disclosures,

election information, or updates to WPCU products, services, and fees” pursuant to the

terms of the online banking agreement. WPCU also noted that Qualls “regularly and

frequently” visited its website and used online banking. WPCU argued that by continuing

to maintain his account after the effective date of the July 2019 Membership Agreement,

Qualls “objectively manifested his assent to the terms of the arbitration provision.”

       {¶ 16} WPCU argued that Qualls’ claims fell within the scope of the arbitration

agreement, that the July 2019 Membership Agreement governed his claims, and that

allowing Qualls’ case to proceed in court would undermine the parties’ agreement and

their “legitimate expectations.”    Finally, WPCU argued that Qualls was required to

“pursue this claim on an individual basis in arbitration,” not as a class action.

       {¶ 17} WPCU attached to its motion an affidavit from Kim Riley, Vice President of
                                                                                          -7-


Service Delivery for WPCU, and “Group Exhibit 1,” which contained two booklets entitled

“Important Account Information” including the July 2019 Membership Agreement. The

booklets were identified as Version 1 and Version 2.           Riley averred that policies

contained therein were applicable to Qualls’ account between July 31, 2019 and June 20,

2020.    Riley’s affidavit stated that the two versions of the July 2019 Membership

Agreement in Group Exhibit 1 contained identical terms (with the exception that Section

4, “How We Handle Your Personal Information” was shorter in Version 1). Also attached

as exhibits were the WPCU Internet Access Agreement, Optional Bill Pay Agreement and

Disclosure Statement (Exhibit 2) and a document detailing Qualls’ visits to online banking

(Exhibit 3), which Riley said was a “true and accurate copy of a record kept by WPCU in

the regular and ordinary course of business pursuant to regular and reliable means.”

        {¶ 18} On July 30, 2020, Qualls requested an extension of time to respond to the

motion to dismiss, and he filed his response on October 2, 2020. Qualls asserted that

the parties never entered into an agreement to arbitrate and that the lack of notice

precluded a meeting of the minds regarding the February 2019 and July 2019

Membership Agreements.         Qualls asserted that he did not have actual notice of

modifications to the Membership Agreements, and that he was not obligated to review

the WPCU website for modifications to the Membership Agreements.               According to

Qualls, the December 2014 Membership Agreement and all subsequent Membership

Agreements did not permit WPCU to add an arbitration provision. Qualls directed the

court’s attention to Maestle v. Best Buy Co., 8th Dist. Cuyahoga No. 79827, 2005-Ohio-

4120, ¶ 20, which purportedly held that a party “with a unilateral right to modify a contract

[does not have] the right to make any kind of change whatsoever . . . ’).” Qualls argued
                                                                                        -8-


that the “stray reference” to arbitration in the February 2019 Membership Agreement was

unenforceable.   Finally, he argued that the July 2019 Membership Agreement was

unenforceable and procedurally and substantively unconscionable.

      {¶ 19} Qualls’ affidavit was attached to his response.        Qualls averred that he

became a member of WPCU on March 24, 2015, while in high school and that he had

never been allowed to negotiate “any terms of the Important Account Information,”

including the Membership Agreement contained in that document. According to Qualls,

the Membership Agreement containing the arbitration provision that WPCU sought to

enforce was “non-negotiable” and he was not informed by WPCU of its addition of an

arbitration provision in 2019. Qualls further averred as follows:

             As part of my preparation for making this declaration, I read the

      Dispute Resolution and Exhaustion of Administrative Remedies section of

      the July 2019 Membership Agreement that [WPCU] claims governs this

      dispute. The document includes a substantial amount of “legalese” that I

      have difficulty understanding * * *. I had never seen that provision until

      reading it in the context of this lawsuit.

      {¶ 20} Noting that the arbitration provision imposed half of the costs of arbitration

on him regardless of the outcome, and that he could be liable for WPCU’s attorney fees

as well, Qualls averred that pursuing arbitration could “present an enormous financial

hardship” for him. He also stated that he would be “greatly harmed” if his lawsuit were

sent to arbitration and would be “forced” to drop his claims against WPCU despite its

improper conduct in charging certain fees to his account.

      {¶ 21} Qualls’ response to the motion to dismiss included a “declaration” from Mark
                                                                                       -9-


A. Clifford, an associate at the law firm of Tycko & Zavareei, LLP, which represented

Qualls. Attached to the Declaration were the following exhibits: the December 2014

version of WPCU’s Membership Agreement (Exhibit A); the January 2018 version of the

Membership Agreement (Exhibit B); the February 2019 version of the Membership

Agreement (Exhibit C); excerpts of the transcript of the September 9, 2020, deposition of

Kim Riley (Exhibit D); the July 2019 (Version 1) version of the Membership Agreement

(Exhibit E); WPCU’s answers to interrogatories dated May 5, 2020 (Exhibit F); WPCU’s

Internet Account Access Agreement (Exhibit G); a Google Analytics report of traffic to the

WPCU website (Exhibit H), and screenshots of the WPCU website (Exhibit I). (WPCU

noted that the two versions of the July 2019 Membership Agreement were identical in all

relevant respects, so only Version 1 was attached.)

      {¶ 22} Clifford’s declaration stated:

             14.    As reflected in Exhibit A, the December 2014 Membership

      Agreement contains no reference to arbitration or alternative dispute

      resolution.   The same is true for the June 2015 and December 2015

      Membership Agreements.

             15.    As reflected in Exhibit B, the January 2018 Membership

      Agreement contains a stray reference to a non-existent dispute resolution

      in Section 3. The same language (and absence of a dispute resolution

      section) is also found in the February 2019 Membership Agreement (as

      reflected in Exhibit C), the May 2019 Membership Agreement, and the June

      2019 Membership Agreement.

             16. On May 14, 2019, Plaintiff’s mother, Natalie Qualls, filed a class
                                                                                   -10-


action complaint against WPCU in the United States District Court for the

Southern District of Ohio, raising substantially similar claims that Plaintiff

brings in the present action. Natalie Qualls brought claims on behalf of

herself and * * * proposed classes of consumers including, inter alia, “All

WPCU checking account holders in the United States who, during the

applicable statute of limitations, were charged multiple NSF Fees on the

same item” and “All WPCU checking account holders in Ohio who, during

the applicable statute of limitations, were charged multiple NSF Fees on the

same item.” See Qualls et al. v. Wright-Patt Credit Union, Inc., Case No.

2:19-CV-01965-ALM-KAJ (S.D. Oh. May 14, 2019), Dkt. No. 1 (Complaint).

Mr. Qualls was a member of both of these proposed classes.

       17. Natalie Qualls voluntarily dismissed her case in the Southern

District of Ohio on August 8, 2019. She then filed a complaint in the Court

of Common Pleas for Greene County on September 18, 2019, again

asserting claims that are substantially similar to those Plaintiff brings in the

present action and seeking to represent classes of WPCU checking account

holders in Ohio who were charged multiple NSF fees on the same item.

See Qualls et al. v. Wright-Patt Credit Union, Inc., Case No. 2019 CV 0603

(Greene Cty. Ct. Common Pleas). Again, Mr. Qualls was a member of

these proposed classes.

       18. On December 16, 2019, Natalie Qualls voluntarily dismissed

her case against WPCU pending before this court, almost two weeks after

Plaintiff filed his Complaint in the present action.
                                                                                         -11-


       {¶ 23} WPCU filed a reply on October 19, 2020. WPCU asserted that “not only

does the contract [Qualls] is suing on require arbitration, WPCU also supplemented the

arbitration provision pursuant to its previously agreed-upon authority to periodically

amend the Membership Agreement, and it provided [Qualls] with notice of the amendment

both through its website as previously-agreed upon and through his attorneys.” WPCU

asserted that neither the February 2019 Membership Agreement nor July 2019

Membership Agreement was unenforceable, because Qualls was on notice that all

disputes required resolution through arbitration and failed to demonstrate that the July

2019 Membership Agreement was unconscionable. WPCU asserted that Qualls “cannot

ignore his contractual duty to inquire into the arbitration requirements nor can he properly

refute that actual notice was imputed to his attorneys.”

       {¶ 24} WPCU reiterated that Qualls had admitted in his complaint that the February

2019 Membership Agreement was the applicable contract and was binding on the parties,

and it argued that he could not sue on a contract and also claim that he was not bound

by terms of that contract that he did not like. WPCU asserted that the February 2019

Membership Agreement consisted of “contractually agreed upon terms of the parties.”

       {¶ 25} WPCU argued that, although Qualls asserted that he could not have agreed

to the 2017 online banking agreement because he first enrolled in online banking in 2015,

in fact, the online banking agreement advised Qualls that he agreed to the terms of the

online banking agreement “as amended from time to time by using online banking.”

WPCU asserted that Qualls frequently utilized online banking, and that he did not dispute

that the online banking agreement was in effect in 2019 when the applicable arbitration

provision was added. WPCU asserted that, pursuant to the language in the online
                                                                                       -12-


banking agreement, Qualls “contractually obligated himself to ‘electronically view’

changes” in the Membership Agreement.

         {¶ 26} WPCU argued that the reference to “electronic delivery,” upon which Qualls

relies, pertained only to the online banking agreement in which it appeared and, as

specified, the electronic funds transfer disclosure, and that neither WPCU nor Qualls ever

agreed to electronically deliver updates to the Membership Agreement. According to

WPCU, Qualls undertook an explicit duty to electronically view any changes to the

Membership Agreement by enrolling in online banking and through his continued use of

online banking. WPCU also asserts that Qualls received actual notice of the July 2019

Membership Agreement because it was “imputed to his counsel by way of their

representation of his mother in a nearly-identical lawsuit,” which “essentially bars [his]

action in the current forum.” WPCU argued that Qualls’ attorneys “came to [him] with full

knowledge of the existence of the July 2019 arbitration provision.”

         {¶ 27} Further, WPCU asserts that nothing in the December 2014 Membership

Agreement – or any subsequent agreements – precluded WPCU from adding an

arbitration provision. In fact, the language of the agreements explicitly advised members

that WPCU could change the terms at any time. According to WPCU, if a member “took

issue with any added term, it could terminate its relationship with WPCU,” but if it

continued to maintain an account, as Qualls did, the member accepted any change in

terms.

         {¶ 28} WPCU distinguished the case cited by Qualls, Maestle v. Best Buy Co., 8th

Dist. Cuyahoga No. 79827, 2005-Ohio-4120, on the basis that the contract at issue in that

case identified specific areas that could be amended be referencing “only changes to
                                                                                        -13-


payments, charges, fees and interests. ” The court held that, due to this limitation, a

customer could not have anticipated that the credit card company would amend the

contract to add an arbitration clause. WPCU argued that, contrary to the limitations in

Maestle, the WPCU Membership Agreement specifically gave it the unrestricted ability to

change the terms of the agreement. WPCU also argued that Maestle was “entirely

inapplicable” to its dispute with Qualls because Maestle did not “purport to change the

axiomatic law that the parties can amend a contract at any time to add new terms if there

is [an] offer, acceptance, and consideration.” WPCU argued that, here, there was an

offer based on actual and constructive notice, there was acceptance by continued use of

the account, and there was consideration (both in a mutual requirement of arbitration and

in the continuing underlying consideration for the membership as a whole). Because

Maestle did not negate the ability of the parties to amend a contract, but merely stated

that one side cannot unilaterally add a new provision “based solely on a ‘change in terms’

provision when there is not [an] offer, acceptance, or consideration,” WPCU argues that

it was not limited in the changes it could make to the December 2014 or subsequent

Membership Agreements.

      {¶ 29} WPCU argued that Qualls did not contest two fundamental facts: that the

February 2019 and July 2019 Membership Agreements contained arbitration clauses and

that Qualls had agreed to any and all revisions to the Membership Agreement.

According to WPCU, these facts were sufficient to compel arbitration; moreover, the

February 2019 Membership Agreement advised Qualls that any disputes would be

resolved through arbitration, and “statutory and case law make it clear that an agreement

that indicates a clear intent to arbitrate will be enforced, even if the agreement contains
                                                                                         -14-


no particular procedures or forum for the arbitration.” WPCU argued that, because the

February 2019 Membership Agreement included an Ohio choice of law clause, the

procedures found in the Ohio Arbitration Act (R.C. Chapter 2711) regarding arbitration

“applied to fill in the procedures for arbitration.”

       {¶ 30} According to WPCU, Qualls failed to establish that the arbitration provision

in the July 2019 Membership Agreement was procedurally or substantively

unconscionable. It argues that there was nothing procedurally unconscionable about the

amendment to the agreement because Qualls had agreed that WPCU could amend the

terms. WPCU further asserted that arbitration was referenced at least two times in the

July 2019 Membership Agreement –in Paragraph 3 discussing dispute resolution and

again in detail in Paragraph 8.25 discussing the process. WPCU asserted that if Qualls

did not understand the terms after reading the Membership Agreement, “the onus was on

him, not WPCU, to ensure that he did.” WPCU also points out that Qualls admitted he

had never read the July 2019 Membership Agreement. Finally, WPCU asserted that,

while Qualls argues that the arbitration provision was procedurally unconscionable

“because it was implemented during active litigation in which [he] was a putative class

member,” his position ignored the fact that a valid agreement to arbitrate existed not later

than February 2019, before the filing of other litigation in May 2019, “which exempted

[Qualls] from being putative class member in another action.” According to WPCU, “not

only was [Qualls] not a putative class member in that action by way of the February 2019

arbitration provision, but no putative class existed as of August 8, 2019,” when the lawsuit

in which he claimed to be a class member was dismissed.

       {¶ 31} Regarding substantive unconscionability, WPCU argued that Qualls’ “vague
                                                                                          -15-


conclusion” that arbitration costs would be “significantly higher” has been “routinely

rejected by Ohio courts.” Qualls provided no evidence of the expected cost differential

between arbitration and litigation in court, and his contention that his attorneys’ fees for

litigation were “nothing” and he would be required to hire a new attorney for arbitration

were “insufficient”; these arguments also ignored the “significant costs WPCU would incur

if it were forced to litigate his claim,” which it would ultimately have to pass along to its

members. In any event, according to WPCU, high costs do not equate to substantive

unconscionability. Finally, it asserted that “even if one of these clauses were supposedly

unconscionable, the appropriate remedy would be to sever it from the arbitration provision

– not invalidate it from the arbitration provision.”

       {¶ 32} In its decision, the trial court granted a stay, concluding that arbitration was

required by the parties’ agreement.       It stated:

              This action arises out of Qualls’s allegation that [WPCU] assessed

       multiple Non-Sufficient Funds fees on the same transaction. Qualls has

       asserted causes of action for breach of contract, including breach of the

       covenant of good faith and fair dealing and fraud regarding multiple non-

       sufficient funds fees. Qualls specifically alleges that [WPCU] “breached

       the   terms   of   its contract,    the    Deposit   Agreement   and    related

       documentation.”     (Complaint ¶ 63).       The “contract, Deposit Agreement

       and related documentation” that Qualls alleges [were] breached is the

       Important Account Information effective in February, 2019. Section 3 of

       the document contains the heading “Reporting Errors and Dispute

       Resolution” and provides:
                                                                                         -16-


             “If you have a dispute with the Credit Union and we are not able to

             resolve the dispute informally, you agree that the dispute will be

             resolved through an arbitration process further detailed in the

             Dispute Resolution section of the Account Agreement. If a claim is

             eligible to be resolved in small claims court, you may pursue the

             claim in small claims court.” (Complaint Exhibit A, p. 5).

             Applying the above principles of law, the language of the agreement

      is clear – any claim that cannot be resolved informally and that is not eligible

      to be resolved in small claims court is to be resolved through arbitration.

      Moreover, the Second District Court of Appeals has upheld a trial court’s

      referral to arbitration in a case that involved an agreement with similar

      language. See W.K. v. Farrell, [167 Ohio App.3d 14, 2006-Ohio-2676, 853

      N.E.2d 728 (2d Dist.).] Therefore, in accordance with R.C. 2711.02(B), the

      Court is satisfied that the issues presented are referable to arbitration under

      the terms of the Membership and Account Agreement and hereby stays the

      trial of this action until the arbitration of the issues herein has been had.

      {¶ 33} Qualls appeals from the trial court’s order, raising one assignment of error:

             THE TRIAL COURT ERRED BY GRANTING WPCU’S MOTION TO

      COMPEL ARBITRATION.

      {¶ 34} Qualls asserts that WPCU did not establish that an agreement to arbitrate

existed, and therefore that the trial court should not have required arbitration.        He

characterizes WPCU’s evidence as “a stray reference to a non-existent Dispute

Resolution Section in the February 2019” Membership Agreement and “a unilateral
                                                                                          -17-


modification” in the July 2019 Membership Agreement, which purported to impose a new

and unconscionable arbitration provision many years after he opened his account, without

notice to him or his consent. Qualls asserts that the trial court “offered only a cursory

two-sentence analysis of the February 2019 Membership Agreement, relying on a single

inapposite case,” and it did not address his argument that there was never any agreement

to arbitrate. Qualls further asserts that the trial court “ignored entirely the threshold

issues of whether (1) WPCU was permitted to unilaterally add an arbitration provision to

the Membership Agreement; and (2) whether Mr. Qualls ever agreed to or received the

purported arbitration provision in the February 2019 Membership Agreement (as would

be required to assent to its terms).” Qualls argues that the reference to arbitration in

February 2019 Membership Agreement was not enforceable because it referred to a

Dispute Resolution Section that did not exist, and the July 2019 Membership Agreement

did not “provide an alternative basis for upholding the Order.”

       {¶ 35} Qualls further argues that the trial court declined to apply contract principles

“and analyze whether the parties ever formed a contract to arbitrate.”            Regarding

WPCU’s argument that he was bound by the Membership Agreement attached to his

complaint, Qualls asserts that the question of whether the Membership Agreement was

a valid contract for purposes of Qualls’ breach of contract claims was separate and distinct

from whether a separate contract to arbitrate was formed by WPCU’s attempted unilateral

addition of the arbitration provision. He argues that his “breach of contract claim is based

on language pertaining to NSF Fees (a term of the Membership Agreement, not a

separate ‘contract within a contract’ like the arbitration provision) that has been materially

the same across all relevant versions of the Membership Agreement, including the
                                                                                         -18-


December 2014 version to which he actually agreed at account opening.”

       {¶ 36} Qualls asserts that he attached the February 2019 Membership Agreement

to his complaint “only to support his substantive allegations regarding WPCU’s unlawful

assessment of certain NSF Fees,” and the provisions related to NSF Fees “did not

materially change over time.” Qualls asserts that, in attaching “that particular version of

the Membership Agreement to his Complaint, he did not concede that he received or was

bound by the arbitration provision contained in that agreement. Qualls asserts that the

trial court’s failure to address his argument about the arbitration provision or to evaluate

whether the Membership Agreement contained a valid arbitration provision was “error

requiring reversal.”

       {¶ 37} Qualls asserts that “the ‘Notice of Amendments’ provision did not

contemplate the addition of a new material arbitration term to the contract, only

amendments to existing terms,” and that he “had neither actual nor constructive notice of

the purported arbitration provision in the July 2019 Membership Agreement or the earlier

stray reference to arbitration.” Qualls notes that WPCU admitted that it had neither

mailed nor emailed him the February 2019 or July 2019 Membership Agreements; rather,

it relied on its mailing of the July 2019 Membership Agreement to his mother and the fact

that he and his mother were represented by the same counsel, whereas the Membership

Agreement stated that notice would be addressed to him at his statement mailing

address. Thus, Qualls asserts that, “even assuming counsel knew of the July 2019

Membership Agreement by virtue of their representation” of his mother, such knowledge

could not be imputed to Qualls.

       {¶ 38} Qualls asserts that WPCU incorrectly claimed in the trial court that he
                                                                                        -19-


“undertook the obligation of inquiry” by entering into an online banking agreement in which

he agreed to electronically view any changes in information. He refutes WPCU’s

argument by pointing out that he registered for online banking prior to the changes in

question, and he argues that WPCU failed in its burden of proving he agreed to view

contract modifications online.     He also points out that the “penultimate sentence”

preceding the language quoted by WPCU in the 2017 Internet Account Access

Agreement stated: “You agree to the electronic delivery of this agreement and the

electronic funds transfer disclosure”; the agreement also stated that he “must have a valid

e-mail address that WPCU will use to send informational notices” and immediately notify

WPCU if the email address changed. Based on these statements, Qualls argues that a

reasonable person would have assumed that any changes in disclosure would be

delivered electronically via e-mail from WPCU, and he never got an email about the

addition of the arbitration provision.     He argues that at “a minimum, there is an

ambiguity,” and that his interpretation “must prevail.”

       {¶ 39} Qualls asserts that, by arguing that an agreement to arbitrate was formed

simply by virtue of posting new versions of the Membership Agreement to the WPCU

website, WPCU took a position that has been rejected by numerous courts that have

considered browse wrap agreements. Qualls argues that such agreements posted to a

website are not enforceable absent reasonable notice of their existence; he was under

no duty to hunt for them, and the changes were not conspicuous. He asserts that,

accordingly, there could have been no meeting of the minds as to any modification.

       {¶ 40} Qualls asserts that whether he regularly and frequently visited WPCU’s

website, as WPCU claimed, was irrelevant, as this information did not establish that he
                                                                                        -20-


ever viewed any version of the Membership Agreement on WPCU’s website. He points

out that, of “the 6,572,843 unique visits to the website between July 31, 2019 and April 9,

2020, only 946 of those visits (0.01%) were to the Membership Agreement.” Qualls

argues that it would be unreasonable to expect him to do “that which 99.99% of WPCU’s

website visitors do not.” Qualls asserts that “[k]nowing full well that nearly no one views

the Membership Agreement online, WPCU should have known that no one knew when it

attempted to unilaterally modify the Membership Agreement,” and the trial court

overlooked or ignored this evidence.

       {¶ 41} Qualls asserts that, even if he could be charged with inquiry notice of the

new arbitration provision (which he denies), WPCU’s attempted addition of an arbitration

provision fails for an additional reason: it was never contemplated in the original

agreement, which did not allow the addition of new terms. Again relying on Maestle, 8th

Dist. Cuyahoga No. 79827, 2005-Ohio-4120, Qualls argues that the “Notice of

Amendments” provision in the December 2014 Membership Agreement and all

subsequent versions of the agreement did not mention dispute resolution and, instead,

referenced only certain subject matters. He asserts that the trial court should have

concluded that no contract was formed via the purported arbitration provision and should

have denied WPCU’s motion to compel arbitration.

       {¶ 42} Qualls asserts that WPCU admits that Section 3 of the Membership

Agreement attached to his complaint directed members to a dispute resolution section

that did not exist, and the trial court was wrong to conclude the language of Section 3 was

“clear.” Qualls asserts that a close reading of W.K. v. Farrell, 167 Ohio App.3d 14, 2006-

Ohio-2676, 853 N.E.2d 728, shows that “the stray reference to an entirely undefined
                                                                                          -21-


‘arbitration process’ in the February 2019 Membership Agreement” was not analogous to

the detailed arbitration terms present in that case.

       {¶ 43} Qualls asserts that, although the trial court did not consider the July 2019

Membership Agreement that WPCU raised as an alternate ground for compelling

arbitration, that agreement did not “provide an alternate ground for upholding the trial

court’s Order,” because he was never provided with a copy of the July 2019 Membership

Agreement and was not on notice of its existence. He therefore never agreed to the

modifications included in the July 2019 Membership Agreement and could not be bound

by its terms. He asserts that the trial court failed to address his argument that the

arbitration provision in the July 2019 Membership Agreement was unconscionable and

thus unenforceable. Qualls reiterates his arguments that the July 2019 Membership

Agreement was procedurally and substantively unconscionable because of the parties’

disparate sophistication in business matters, the lack of notice of the added arbitration

provisions, WPCU’s unilateral attempt to terminate his right to bring an action in court, the

requirement that consumers split the cost of arbitration with WPCU regardless of the

outcome, and WPCU’s “one-sided” benefit from the provision.

       {¶ 44} In response, WPCU asserts that Qualls admitted in his complaint that

WPCU’s February 2019 Membership Agreement “embodied” the terms of his contract

with WPCU, and WPCU mailed further details regarding arbitration to Qualls’ address in

July 2019, over four months before he filed suit. WPCU also asserts that it provided

Qualls with notice of the amendment through his attorneys and through its website, as

previously-agreed upon by the parties, and the fact that he maintained his WPCU account

reflected his acceptance of those terms.
                                                                                     -22-


      {¶ 45} WPCU asserts that, as its member, Qualls “agreed to comply” with WPCU’s

Articles of Incorporation and Code of Regulations, the terms and conditions of its

Membership Agreement and other documents, and he agreed to be bound by any

amendments to those documents and agreements.           According to WPCU, all of the

versions the of the WPCU Membership Agreements for the entire time period that Qualls

had been a member of WPCU contained the provision that WPCU could “change the

terms of this Agreement and the other Account Documents at any time” and would notify

him of “any changes in terms, rates or fees as required by law.”

      {¶ 46} WPCU asserts that Qualls relied on the February 2019 Agreement as the

basis for his claims, which contained a dispute resolution provision requiring that the

parties arbitrate any disputes.     WPCU notes that it subsequently amended its

Membership Agreement to include additional information regarding its arbitration

procedure and a class action waiver,” citing Section 8.25 of the July 2019 Membership

Agreement.    WPCU asserts that, by maintaining his accounts with WPCU, Qualls

accepted the terms of the July 2019 Membership Agreement.

      {¶ 47} WPCU asserts that it followed its agreed-to practices for notifying members

of the July 2019 updates to the Membership Agreement by posting the agreement to its

website and mailing the Agreement to Qualls’ mailing address, although the addressee

was his mother; at that time, Qualls’ mother was represented by the same attorneys as

Qualls.

      {¶ 48} Further, WPCU asserts that when Qualls registered for online banking in

2015, he consented to the terms of WPCU’s online banking agreement, which were also

incorporated into the Membership Agreement.       WPCU asserts that, pursuant to the
                                                                                       -23-


terms of the online banking agreement, Qualls agreed to electronically view any changes

in disclosures, election information, or updates to WPCU products, services, and fees.

WPCU asserts that, from July 31, 2019 to June 30, 2020, the Membership Agreement on

WPCU’s website included the arbitration provision set forth in Section 8.25, and that

Qualls accessed the WPCU website and used online banking on a regular basis during

this period.

       {¶ 49} WPCU contends that the trial court correctly found that Qualls agreed to

arbitrate any dispute he had with WPCU, and Qualls “judicially admitted as much.”

According to WPCU, there was no dispute that the matters asserted in Qualls’ complaint

were all referable to arbitration if the arbitration provision was enforceable, and Qualls

failed to demonstrate that the provision was unenforceable.

       {¶ 50} WPCU reiterates that the February 2019 Membership Agreement, upon

which Qualls relied in his complaint, required him to resolve any dispute through

arbitration, and that Qualls cannot “rely upon the February 2019 Agreement when it works

to his advantage, but repudiate the contract when it works to his disadvantage such as

by requiring arbitration of the dispute.” WPCU argues that Qualls’ own judicial admission

rendered unnecessary Qualls’ claimed need for a “factual contract formation analysis.”

       {¶ 51} According to WPCU, the trial court correctly ruled that Qualls’ own pleading

admissions established his assent to the terms of the February 2019 Agreement,

including the arbitration provision. WPCU notes that Qualls never attempted to amend

his complaint and never pled in the alternative that any earlier version of the Membership

Agreement applied. WPCU also contends that Qualls’ assertion that the question of

whether the February 2019 Agreement was a valid contract for purposes of his breach of
                                                                                        -24-


contract claim was “ ‘separate and distinct’ from whether he admitted a ‘separate contract

to arbitrate was formed.’ ”      WPCU argues that there was no support for “Qualls’

proposition that his judicial admission related solely to the contract language on NSF Fees

but not to the arbitration provision.”

       {¶ 52} WPCU asserts that Qualls also belatedly argues that the 2014 Membership

Agreement is the operative contract, but if that were true, he should have attached that

agreement to his complaint as the basis for his allegations. WPCU also asserts that it

had no obligation to offer proof that it provided a copy of the February 2019 Membership

Agreement to Qualls, because he admitted in his complaint “that the February 2019

Agreement was the operative contract and that its terms * * * applied to his claim.”

       {¶ 53} WPCU asserts that “a simple statement that the parties agree to resolve

their disputes through arbitration is sufficient to establish a valid and enforceable

agreement to arbitrate”; more details are not required in the document itself, and even a

suggestion that the party look elsewhere for details regarding arbitration does not render

the arbitration agreement unenforceable, because statutes and the common law “fill in

the details.”

       {¶ 54} WPCU points out that the February 2019 Agreement upon which Qualls

relied – and all of the other versions of that document – provided that WPCU could

unilaterally amend the terms of the agreement; since no law requires prior notice of

changes to the terms of an existing arbitration provision, WPCU could change the terms

without notice, “precisely because the member/owners of WPCU granted it authority to

do so.” According to WPCU, Qualls gave “advance assent” when he became a member

of WPCU to any modifications WPCU might make in the future and agreed that such
                                                                                            -25-


future changes to the Membership Agreement would control as soon as they were made.

WPCU asserts that Maestle is distinguishable because WPCU “merely clarified and

changed the terms of an already existing arbitration provision,” and Maestle did “not

negate the ability of the parties to amend the contract or enter into a new contract.”

       {¶ 55} WPCU asserts that Qualls had never contested the elements of assent or

consideration; and instead his only contention was that he did not received notice of the

“ ‘offer’ to arbitrate.” But WPCU argues that Qualls did have actual or constructive notice

that the July 31, 2019 Membership Agreement provided additional details regarding

arbitration.

       {¶ 56} WPCU asserts that where “an offeree does not have actual notice of certain

contract terms, he is nevertheless bound by such terms if he is on inquiry notice of them

and assents to them through conduct that a reasonable person would understand to

constitute assent.” It argues that Qualls’ position that “he had no duty of inquiry falls

short,” and that just “like it is not required that a party actually read a contract in order to

be bound by it, whether Qualls actually viewed the membership agreement on the website

is irrelevant.”

       {¶ 57} WPCU asserts that Qualls’ attorneys’ knowledge of the arbitration provision

must be imputed to him. It argues that Qualls was “merely a replacement plaintiff” for

his mother because she lost standing to pursue her claim. “The scope of the attorneys’

employment was to sue WPCU for allegedly improper NSF fees regardless of who exactly

among the Qualls family was in the case caption, and there was no real separation

between the joint venture of the Qualls and their attorneys.” WPCU asserts that there

was nothing in the affidavits presented to suggest that Qualls was not already represented
                                                                                         -26-


by these attorneys in August 2019.

       {¶ 58} Finally, WPCU       asserts   that   the   arbitration   agreement   was   not

unconscionable and that, because the trial court did not rule on unconscionability, that

issue is not ripe for review on appeal. It asserts that Qualls never claimed the February

2019 Agreement was either procedurally or substantively unconscionable.

                                    Analysis

       {¶ 59} Qualls acknowledges in his brief that he agreed to the December 2014

Membership Agreement when he opened his account. That Agreement contains no

reference to arbitration or alternative dispute resolution.

       {¶ 60} The December 2014 Membership Agreement (Exhibit A to Clifford’s

Declaration), in the “Membership and Account Agreement” section, stated:

       * * * This is a legally binding contract. Please READ and RETAIN this

       Agreement so that you can refer to it whenever you have a question about

       your account

       * * * By signing an Account Card, each of you, jointly and severally, agree

       to the terms and conditions in this Agreement and Account Card, which

       includes the Electronic Fund Transfers Disclosure, the Funds Availability

       Policy Disclosure, the Truth-in-Savings Disclosure, the General Fee

       Schedule, the Rate Sheet, and any account Receipt accompanying this

       Agreement (collectively known as the “Account Documents”). Additionally,

       you agree to comply with the Credit Union’s Articles of Incorporation and

       Code of Regulations and membership conditions (collectively known as the

       “Articles”), and any amendments to the Articles and Account Documents.
                                                                                      -27-


      {¶ 61} Section 15 of the December 2014 Membership Agreement stated:

      ***

      (b) Notice of Amendments. Except as prohibited by applicable law, we

      may change the terms of this Agreement and other Account Documents at

      any time. We will notify you of any change in terms, rates, or fees as

      required by law. We reserve the right to waive any term in this Agreement.

      Any such waiver shall not affect our right to future enforcement.

      (c) Effect of Notice. * * * Any written notice we give to you is effective

      when it is deposited in the U.S. Mail, postage prepaid and addressed to you

      at your statement mailing address. * * *

      {¶ 62} Section 25 of the December 2014 Membership Agreement stated: “This

Agreement is governed by and shall be construed in accordance with the laws of the state

of Ohio. Any action to enforce this Agreement shall be commenced in the Common

Pleas Court of Greene County, Ohio.”

      {¶ 63} The 2014 Electronic Fund Transfers Disclosure, Section 7, provides:

      WPCU On-Line:       You may access your account by using our Online

      Internet Account Service * * *. * * * Please refer to our separate Internet

      Account Access Agreement and Disclosure Statement and the General Fee

      Schedule for your rights and responsibilities and fees governing WPCU On-

      Line. * * *

      {¶ 64} The February 2019 Membership Agreement (attached to Qualls’ complaint),

in a section entitled “Acceptance of Terms,” provided: “By opening or maintaining your

Credit Union account on or after the effective date of this Agreement, you agree that the
                                                                                     -28-


terms and conditions contained in this Agreement will govern your account and any

services related to your account.” The February 2019 Membership Agreement further

provided:

      1. Membership Agreement

      1.1 Our Agreement

      This Membership Agreement * * * covers your and our rights and

      responsibilities. * * *

      This is a legally binding contract.       Please READ and RETAIN this

      Agreement so that you can refer to it whenever you have a question about

      your account. * * * By signing an Account Card, each of you, jointly and

      severally, agree to the terms and conditions set forth in the Account Card,

      and all terms and conditions set forth in:

      1.    This Membership and Account Agreement, and

      2.    Current, applicable disclosure(s), and

      3.    Current Rate Sheet, and

      4. Any account receipt accompanying this agreement (collectively known

      as the “Account Documents”).

      The documents referenced above also contain the Electronic Funds

      Transfer Disclosure, the Funds Availability Disclosure, and the Truth-in-

      Savings Disclosures. Additionally, you agree to comply with the Credit

      Union’s Articles of Incorporation and Code of Regulations and membership

      conditions (collectively known as the “articles”), and any amendments to the

      Articles and Account Documents. * * *
                                                                                       -29-


         ***

         2. Welcome to Your Credit Union

         ***

         This Agreement governs your Credit Union account(s) and related services,

         and replaces all prior account agreements with the Credit Union.

         {¶ 65} As noted above, Section 3 of the February 2019 Membership Agreement,

entitled “Reporting Errors and Dispute Resolution,” stated that any dispute would “be

resolved through an arbitration process further detailed in the Dispute Resolution section

of the Account Agreement,” although no such section existed.1

         {¶ 66} Section 6 of the February 2019 Membership Agreement, the Electronic

Fund Transfer Disclosure, provided in Sections 6.1(g) and 6.9 as follows regarding online

banking: “You may access your account by using our Online Internet Account Service

* * *.   * * * Please refer to our separate Internet Account Access Agreement and

Disclosure Statement and the current Account Disclosure fee schedule for your rights,

responsibilities and fees governing Online Banking. * * *.”

         {¶ 67} Section 8 of the February 2019 Membership Agreement was entitled

“Account Terms and Conditions.” Section 8.13, “Notices,” provided:

         ***

         b) Notice of Amendments. Except as prohibited by applicable law, we

         may change the terms of this Agreement and the other Account Documents

         at any time. We will notify you of any changes in terms, rates, or fees as



1
 The January 2018 Membership Agreement attached to Attorney Clifford’s declaration
contained the same provision.
                                                                                       -30-


      required by law. * * *

      c) Effect of Notice. * * * Any written notice we give to you is effective when

      it is deposited in the U.S. Mail, postage prepaid and addressed to you at

      your statement mailing address. * * *

      {¶ 68} Section 8.23 of the February 2019 Membership Agreement stated that the

Agreement was “governed by and shall be construed in accordance with the laws of the

state of Ohio,” and that any enforcement action must be brought in the Common Pleas

Court of Greene County, Ohio.

      {¶ 69} The first page of the July 2019 Membership Agreement had an “Acceptance

of Terms” provision identical to that in the February 2019 Membership Agreement.

Section 1 of the July 2019 Membership Agreement was identical to that in the February

2019 Membership Agreement.

      {¶ 70} Section 3 of the July 2019 Membership Agreement was entitled “Reporting

Errors and Dispute Resolution.” It provides: “If you have a dispute with the Credit Union

and we are not able to resolve the dispute informally, you agree that the dispute will be

resolved through an arbitration process further detailed in Section 8.25 Dispute

Resolution and Exhaustion of Administrative Remedies below.”

      {¶ 71} Section 6 of the July 2019 Membership Agreement was identical to the 2019

February Membership Agreement set forth above.             Section 8 of the July 2019

Membership Agreement was entitled “Account Terms and Conditions,” and Subsection

8.13 was identical to the same section in the February 2019 Membership Agreement.

      {¶ 72} Subsection 8.23 of the July 2019 Membership Agreement provided:

             * * * Subject to Section 8.25 below, any action by you to enforce this
                                                                                  -31-


Agreement shall be commenced exclusively in the Common Pleas Court of

Greene County, Ohio. * * * You[ ] further acknowledge and agree this

section shall apply regardless of what type of claim you may allege against

the Credit Union, including but not limited to contract, tort, regulatory, data

breach, statutory, fiduciary duty breach, etc. * * *

{¶ 73} Subsection 8.25 of the July 2019 Membership Agreement provides:

* * * A fundamental principle of member service and satisfaction is to resolve

all disputes with our members in a friendly and non-adversarial basis.

Therefore, the procedures outlined in this Section are critically important to

our overall mission of member services and satisfaction. * * *

Before you are permitted to proceed with a claim against the Credit Union

as outlined in Section 8.23 above, you must request resolution of your claim

in writing to the Credit Union by mandatory binding arbitration as outlined in

this Section. * * * Your request must conspicuously state “REQUEST FOR

ARBITRATION” near the top of the document * * *. The Credit Union shall

have thirty (30) days after receipt of your request to do any of the following:

(1) request an in person meeting with you to discuss your claims * * * (2)

waive the right to mandatory arbitration, or (3) agree to mandatory

arbitration. * * * Further, you agree to resolve your claim(s) with the Credit

Union on an individual basis, and not participate in a collective class action

proceeding.

If the Credit Union waives the right to arbitration then you may proceed with

your claim as detailed in Section 8.23 above. If the Credit Union agrees to
                                                                                        -32-


      arbitration then the following provisions apply.    All claims and disputes

      arising under or relating to this Agreement are to be settled by binding

      arbitration in the state of Ohio. The arbitration shall be conducted on a

      confidential basis pursuant to the Commercial Arbitration Rules of the

      American Arbitration Association. * * * Consistent with said rules of the

      American Arbitration Association, the prevailing party may request

      reimbursement of its reasonable attorneys’ fees for conducting the

      arbitration. Further, you agree to evenly split the costs of the arbitration

      with the Credit Union regardless of the outcome of the arbitration. * * *

      ***

      {¶ 74} The July 2019 Membership Agreement concludes as follows: “IF YOUR

CLAIM(S) AGAINST THE CREDIT UNION IS BASED ON A FEE OR FEES CHARGED

BY THE CREDIT UNION TO YOU FOR ANY REASON OUR LIABILITY SHALL BE

LIMITED TO THE AGGREGATE AMOUNT OF FEES PAID BY YOU TO THE CREDIT

UNION DURING THE TWELVE (12) MONTHS IMMEDIATELY PRECEDING THE DATE

ON WHICH YOU NOTIFIED THE CREDIT UNION OF YOUR CLAIM.”

      {¶ 75} Riley averred in her affidavit that WPCU posted Version 1 of the July 2019

Membership Agreement on its website on July 31, 2019, and that it posted Version 2 in

October 2019. Riley averred that it had been WPCU’s continuous and regular practice

to maintain on its website the current version of the Membership Agreement and Account

Documents, and that “from July 31, 2019 to June 30, 2020, the Membership Agreement

displayed on the WPCU website * * * included the arbitration provision set forth in Section

8.25 above.” She stated that Qualls had maintained his account at WPCU after the
                                                                                       -33-


effective date of the July 2019 Membership Agreement.

      {¶ 76} Riley further averred that Qualls registered for online banking on August 31,

2015, and that “in order to do so, he had to consent to the terms of WPCU’s online banking

agreement,” and that those terms were also incorporated into the Membership

Agreement.

      {¶ 77} The “[WPCU] Account Access Agreement, Optional Bill Pay Agreement and

Disclosure Statement,” dated July 27, 2017, provided that it:

      * * * IS A LEGALLY BINDING CONTRACT.                      BY USING THIS

      ELECTRONIC SERVICE, YOU AGREE TO BE BOUND BY THE TERMS

      AND CONDITIONS CONTAINED HEREIN AND ANY ADDITIONAL

      TERMS AND CONDITIONS THAT WE MAY COMMUNICATE TO YOU

      AND YOU AGREE TO THE ELECTRONIC DELIVERY OF THIS

      AGREEMENT * * *. PLEASE READ THE ENTIRE AGREEMENT. YOU

      MAY WANT TO PRINT A COPY OR REQUEST A WRITTEN COPY FOR

      YOUR RECORDS.

      YOU AGREE TO ELECTRONICALLY VIEW ANY CHANGES IN

      DISCLOSURES, ELECTION INFORMATION, OR UPDATES TO WPCU

      PRODUCTS, SERVICES, AND FEES. YOU MUST HAVE A VALID E-

      MAIL ADDRESS THAT WPCU WILL USE TO SEND INFORMATIONAL

      NOTICES. YOU AGREE TO IMMEDIATELY NOTIFY WPCU IF YOUR

      EMAIL ADDRESS CHANGES * * *.                 * * * WHEN YOU CANCEL

      ENROLLMENT IN ONLINE BANKING, WPCU WILL RESUME MAILING

      ALL OF YOUR CORRESPONDENCE AS ELECTED THROUGH THE U.S.
                                                                                 -34-


      POSTAL SERVICE AT NO ADDITIONAL CHARGE TO YOU. * * * TO

      RECEIVE ONLINE BANKING SERVICES YOU UNDERSTAND THAT

      YOU MUST HAVE ACCESS TO THE NECESSARY HARDWARE AND

      SOFTWARE TO VIEW OR PRINT OR OTHERWISE ACCESS THE

      NECESSARY INFORMATION. * * *

      {¶ 78} The online banking agreement provided: “You will be bound by this

Agreement with your first use of ONLINE BANKING and/or BILLPAY SERVICE.” It

provides that “* * * your accounts * * * are also subject to the WPCU Membership and

Account Agreement * * *.”

      {¶ 79} Section VII (17) of the online banking agreement provided:

      A. NOTWITHSTANDING ANY OTHER AGREEMENT YOU HAVE WITH

         US, YOU AND WE MUTUALLY AND WILLINGLY WAIVE THE RIGHT

         TO A TRIAL BY JURY OF ANY AND ALL CONTROVERSIES, CLAIMS,

         OR DISPUTES (“DISPUTES”) BETWEEN OR AMONG EITHER YOU

         OR US ARISING OUT OF, OR RELATING TO, THIS AGREEMENT

         AND USE OF ONLINE SERVICES.               FURTHER, YOU AND WE

         AGREE THAT NEITHER YOU NOR WE WILL BE ENTITLED TO JOIN

         OR CONSOLIDATE ANY DISPUTE BY OR AGAINST OTHERS IN ANY

         ARBITRATION, OR TO INCLUDE IN ANY ARBITRATION ANY

         DISPUTE AS A REPRESENTATIVE OR MEMBER OF A CLASS, OR

         TO ACT IN ANY ARBITRATION IN INTEREST OF THE GENERAL

         PUBLIC OR IN A PRIVATE ATTORNEY GENERAL CAPACITY.

      {¶ 80} In her deposition, when asked how the July 2019 Membership Agreement
                                                                                    -35-


was communicated to WPCU’s membership as whole, Riley replied that it “would have

been put on our website.” When asked if the July 27, 2017 version of the Internet

Account Access Agreement was the only version that has been in effect at WPCU, Riley

responded, “My assumption is that there was another version prior to this. I just have

not seen that version.” She stated that she did not know how changes to the Internet

Access Agreement were communicated to members.

      {¶ 81} As this Court has noted:

             “A contract is generally defined as a promise, or a set of promises,

      actionable upon breach. Essential elements of a contract include an offer,

      acceptance, contractual capacity, consideration (the bargained for legal

      benefit and/or detriment), a manifestation of mutual assent and legality of

      object and of consideration.”     Minster Farmers Coop. Exchange Co., Inc.

      v. Meyer, 117 Ohio St.3d 459, 2008-Ohio-1259, 884 N.E.2d 1056, ¶ 28,

      quoting Perlmuter Printing Co. v. Strome, Inc., 436 F.Supp. 409, 414

      (N.D.Ohio 1976); Kostelnik v. Helper, 96 Ohio St.3d 1, 2002-Ohio-2985, 770

      N.E.2d 58, ¶ 16. The parties must have a “meeting of the minds” as to the

      essential terms of the contract in order to enforce the contract. Episcopal

      Retirement Homes, Inc. v. Ohio Dept. of Indus. Relations, 61 Ohio St.3d

      366, 369, 575 N.E.2d 134 (1991).

Mishler v. Hale, 2014-Ohio-5805, 26 N.E.3d 1260, ¶ 24 (2d Dist.).

      {¶ 82} As noted by the Supreme Court of Ohio:

             The Ohio General Assembly in R.C. Chapter 2711 has expressed a

      strong policy favoring arbitration of disputes. R.C. 2711.01(A) provides:
                                                                                -36-


          “A provision in any written contract * * * to settle by arbitration

   a controversy that subsequently arises out of the contract, or out of

   the refusal to perform the whole or any part of the contract, or any

   agreement in writing between two or more persons to submit to

   arbitration any controversy existing between them at the time of the

   agreement to submit, or arising after the agreement to submit, * * *

   shall be valid, irrevocable, and enforceable, except upon grounds

   that exist at law or in equity for the revocation of any contract.”

        Indeed, the Ohio courts recognize a “presumption favoring

arbitration” that arises “when the claim in dispute falls within the scope of

the arbitration provision.” Williams v. Aetna Fin. Co. (1998), 83 Ohio St.3d

464, 471, 700 N.E.2d 859; see also Ignazio v. Clear Channel Broadcasting,

Inc., 113 Ohio St.3d 276, 2007-Ohio-1947, 865 N.E.2d 18, ¶ 18.

      Ohio law directs trial courts to grant a stay of litigation in favor of

arbitration pursuant to a written arbitration agreement on application of one

of the parties, in accordance with R.C. 2711.02(B). That statute provides:

      “If any action is brought upon any issue referable to arbitration

   under an agreement in writing for arbitration, the court in which the

   action is pending, upon being satisfied that the issue involved in the

   action is to arbitration under an agreement in writing for arbitration,

   shall on referable application of one of the parties stay the trial of the

   action until the arbitration of the issue has been had in accordance

   with the agreement, provided the applicant for the stay is not in
                                                                                        -37-


          default in proceeding with arbitration.”

             Ohio law authorizes appellate review of such orders.               R.C.

      2711.02(C) provides:

          “[A]n order under division (B) of this section that grants or denies a stay

          of a trial of any action pending arbitration * * * is a final order and may

          be reviewed, affirmed, modified, or reversed on appeal pursuant to the

          Rules of Appellate Procedure and, to the extent not in conflict with those

          rules, Chapter 2505. of the Revised Code.”

(Footnotes omitted.) Taylor Bldg. Corp. of Am. v. Benfield, 117 Ohio St.3d 352, 2008-

Ohio-938, 884 N.E.2d 12, ¶ 25-31.

      {¶ 83} Citing Benfield, WPCU notes that an appellate court reviews the grant or

denial of a motion to stay proceedings pending arbitration under an abuse of discretion

standard, not a de novo standard, as Qualls contends. In Benfield, the “narrow issue”

was the standard of appellate review of an R.C. 2711.02(B) stay order when the

underlying issue was whether the arbitration clause was unenforceable because of

alleged unconscionability. Id. at ¶ 32. The Supreme Court determined as follows:

             Arbitration agreements are “valid, irrevocable, and enforceable,

      except upon grounds that exist at law or in equity for the revocation of any

      contract.” R.C. 2711.01(A). Unconscionability is a ground for revocation

      of a contract. See, e.g., Williams [v. Aetna Fin. Co.], 83 Ohio St.3d at 471,

      700 N.E.2d 859.

             Unconscionability includes both “ ‘an absence of meaningful choice

      on the part of one of the parties together with contract terms which are
                                                                                -38-


unreasonably favorable to the other party.’ ”      Lake Ridge Academy v.

Carney (1993), 66 Ohio St.3d 376, 383, 613 N.E.2d 183, quoting Williams

v. Walker-Thomas Furniture Co. (C.A.D.C.1965), 350 F.2d 445, 449; see

also Collins v. Click Camera & Video, Inc. (1993), 86 Ohio App.3d 826, 834,

621 N.E.2d 1294.      The party asserting unconscionability of a contract

bears the burden of proving that the agreement is both procedurally and

substantively unconscionable.     See generally Ball v. Ohio State Home

Servs., Inc., 168 Ohio App.3d 622, 2006-Ohio-4464, 861 N.E.2d 553, ¶ 6;

see also [Collins v.] Click Camera [& Video], 86 Ohio App.3d at 834, 621

N.E.2d 1294, citing White & Summers, Uniform Commercial Code (1988)

219, Section 4-7 (“One must allege and prove a ‘quantum’ of both prongs

in order to establish that a particular contract is unconscionable”).

       A determination of whether a written contract is unconscionable is an

issue of law. See Ins. Co. of N. Am. v. Automatic Sprinkler Corp. of Am.

(1981), 67 Ohio St.2d 91, 98, 21 O.O.3d 58, 423 N.E.2d 151; see also

Bolton v. Crockett Homes, Inc., 5th Dist. No. 2004CA00051, 2004-Ohio-

7318, ¶ 8 (unconscionability of arbitration clause in home-construction

agreement is a question of law). Courts review questions of law de novo.

See, e.g., Ignazio, 113 Ohio St.3d 276, 2007-Ohio-1947, 865 N.E.2d 18,

¶ 19 (contract interpretation is a matter of law reviewable de novo);

Nationwide Mut. Fire Ins. Co. v. Guman Bros. Farm (1995), 73 Ohio St.3d

107, 108, 652 N.E.2d 684 (same). Federal courts in cases brought under

the Federal Arbitration Act have applied de novo review to issues of contract
                                                                                     -39-


      interpretation and enforceability of an arbitration clause alleged to be

      unconscionable. See, e.g., Edwards v. HOVENSA, L.L.C. (C.A.3, 2007),

      497 F.3d 355, 362-363 (plenary review applied to determine enforceability

      of arbitration agreement alleged to be substantively unconscionable); Faber

      v. Menard, Inc. (C.A.8, 2004), 367 F.3d 1048, 1051 (de novo review of

      determination of arbitrability based on contract interpretation); Sydnor v.

      Conseco Fin. Servicing Corp. (C.A.4, 2001), 252 F.3d 302, 304-305 (de

      novo review of denial of motion to compel arbitration where arbitration

      clause asserted to be unconscionable).

Benfield at ¶ 33-35.

      {¶ 84} The Ohio Supreme Court agreed “with the Ohio and federal courts that have

applied a de novo standard of review to a determination whether an arbitration agreement

alleged to be unconscionable is enforceable.” Id. at ¶ 37. The Court further held:

             When a trial court makes factual findings, however, supporting its

      determination that a contract is or is not unconscionable, such as any

      findings regarding the circumstances surrounding the making of the

      contract, those factual findings should be reviewed with great deference.

      See, e.g., Nationwide Mut. Fire Ins. Co., 73 Ohio St.3d at 108, 652 N.E.2d

      determinations of fact which are given great deference”); Myers v. Garson

      (1993), 66 Ohio St.3d 610, 614, 614 N.E.2d 742 (“where the decision in a

      case turns upon credibility of testimony, and where there exists competent

      and credible evidence supporting the findings and conclusions of the trial

      court, deference to such findings and conclusions must be given by the
                                                                                        -40-


       reviewing court”), citing Seasons Coal Co. v. Cleveland (1984), 10 Ohio

       St.3d 77, 80, 10 OBR 408, 461 N.E.2d 1273 and Cohen v. Lamko, Inc.

       (1984), 10 Ohio St.3d 167, 10 OBR 500, 462 N.E.2d 407.              See also

       Restatement of the Law 2d, Contracts (1981), Section 208, Comment f

       (“Incidental findings of fact are made by the court rather than by a jury, but

       are accorded the usual weight given to such findings of fact in appellate

       review”).

Id. at ¶ 38.

       {¶ 85} As the Benfield Court further noted:

               As we explained in ABM Farms [Inc. v. Woods], 81 Ohio St.3d [498,

       501-502], 692 N.E.2d 574 [1998], R.C. 2711.01, like its federal counterpart,

       “acknowledges that an arbitration clause is, in effect, a contract within a

       contract, subject to revocation on its own merits.” The court reasoned,

       “Because the arbitration clause is a separate entity, it only follows that an

       alleged failure of the contract in which it is contained does not affect the

       provision itself.” Id. at 502, 692 N.E.2d 574. Thus, in ABM Farms, we

       held that to defeat a motion under R.C. 2711.02 for a stay of litigation in

       favor of arbitration, “a party must demonstrate that the arbitration provision

       itself in the contract at issue, and not merely the contract in general, was

       fraudulently induced.” Id., citing Krafcik v. USA Energy Consultants, Inc.

       (1995), 107 Ohio App.3d 59, 63, 667 N.E.2d 1027.

               Similarly, when a party challenges an arbitration provision as

       unconscionable pursuant to R.C. 2711.01(A), the party must show that the
                                                                                           -41-


       arbitration clause itself is unconscionable. If the court determines that the

       arbitration clause is enforceable, claims of unconscionability that relate to

       the contract generally, rather than the arbitration clause specifically, are

       properly left to the arbitrator in the first instance.

Id. at ¶ 41-42.

       {¶ 86} As noted above, the December 2014 version of the Membership Agreement

provided that by signing an account card, Qualls agreed to the conditions of the

Membership Agreement and “any amendments to the Articles and Account Documents,”

including amendments to the Membership Agreement. (Emphasis added.)                       The

February 2019 Membership Agreement attached to his complaint included an additional

condition that members’ claims were subject to arbitration. As WPCU asserts, Qualls

acknowledged in his complaint that his and WPCU’s contractual relationship was

embodied in that Membership Agreement and “related documentation.”                We cannot

conclude, as Qualls urges, that the February 2019 Membership Agreement was not

enforceable because it did not contain the referenced “Dispute Resolution Section.”         In

Corrpro Companies Inc. v. Bushman, 8th Dist. Cuyahoga No. 72432, 1997 WL 565959

(Sep. 11, 1997), the Eighth District noted that the trial court therein “held that the

arbitration clauses failed to articulate sufficient procedural guidelines and that this failure

rendered the arbitration clauses invalid.” Id. at *1. Quoting K.G. Quick & Assocs., Inc.

v. Phil Ross Organizational Seminars, Inc., 10th Dist. Franklin No. 89AP-1213, 1990 WL

80646, *1 (June 14, 1990), the Eighth District agreed that an “ ‘enforceable arbitration

provision need only show the parties' intent to submit disputes to arbitration. It does not

require all the details of the arbitration process. * * * Arbitration clauses do not need to be
                                                                                       -42-


long or complex; and they are not required to specify the arbitration methods to be

employed.’ ” Bushman at *1. According to the Eighth District, the “touchstone of an

enforceable arbitration agreement is a clear expression of intent to resolve a dispute

through arbitration.” Additionally, there is no requirement that an arbitration agreement

be signed by either party in order to be enforceable; the only requirement is that the

arbitration agreement be reduced to writing. Farrell, 167 Ohio App.3d 13, 2006-Ohio-

2676, 853 N.E.2d 728, ¶ 24, citing Brumm v. McDonald & Co. Secs., Inc., 78 Ohio App.3d

96, 102, 603 N.E.2d 1141 (1992).

       {¶ 87} In K.G. Quick, the Tenth District considered the following contract clause:

“In the event that litigation be required in matters of this Agreement all usual American

Arbitration Association methods shall be employed.”              In finding the clause

unenforceable, the court found:

               * * * To be enforceable, the language of the provision must indicate

       that the parties intended arbitration to be the sole method of dispute

       resolution. * * * The provision must, however, indicate to the contracting

       party that, by entering into the contract, it will forego the option to have

       disputes settled in the first instance in a court of law. The terms providing

       for arbitration must be clear. This is essential to the enforceability of an

       arbitration clause.

Id. at *1. The court further noted: “Technical wording is not required; the provision must

simply state that disputes will specifically be submitted to arbitration.      This is the

minimum required to indicate that the parties intended to have disputes submitted to

arbitration.” Id. at *2.
                                                                                          -43-


       {¶ 88} The February 2019 Membership Agreement (which Qualls acknowledged

embodied the parties’ contractual relationship) clearly provided that “you agree that the

dispute will be resolved through arbitration.” By continuing to maintain his account,

pursuant to the “Acceptance of Terms” provision, Qualls manifested his assent to the

arbitration provision, as well as by his continued use of online banking. The trial court

did not err in concluding that Qualls had notice of the provision regarding arbitration of all

claims.

       {¶ 89} Further, WPCU reserved the right to “change the terms of this Agreement

and the other Account Documents at any time.” See Stachurski v. DirectTV, 642

F.Supp.2d 758, 769, citing Englert v. Nutritional Sciences L.L.C., 10th Dist. Franklin No.

07AP989, 2008-Ohio-5062 (“The court noted that the dispositive factors in finding a

unilateral reservation of rights provision valid are “unambiguous language, notice to the

other party that the terms of the contract could be changed... and acceptance by that

party of the risk involved” by agreeing to the provision.) Both the February and July 2019

Membership Agreements provided: “This Agreement governs your Credit Union

account(s) and replaces all prior account agreements with the Credit Union.”

       {¶ 90} The trial court also did not err in concluding that the arbitration provision in

Section 8.25 in the July 2019 Membership Agreement was not unconscionable.

Regarding procedural unconscionability, Benfield noted:

              * * * Procedural unconscionability considers the circumstances

       surrounding the contracting parties' bargaining, such as the parties' “ ‘age,

       education, intelligence, business acumen and experience, * * * who drafted

       the contract, * * * whether alterations in the printed terms were possible,
                                                                                        -44-


       [and] whether there were alternative sources of supply for the goods in

       question.’ ” Click Camera, 86 Ohio App.3d at 834, 621 N.E.2d 1294, quoting

       Johnson v. Mobil Oil Corp. (E.D.Mich.1976), 415 F.Supp. 264, 268.

       “Factors which may contribute to a finding of unconscionability in the

       bargaining process [i.e., procedural unconscionability] include * * *

       knowledge of the stronger party that the weaker party is unable reasonably

       to protect his interests by reason of * * * ignorance, * * * or inability to

       understand the language of the agreement, or similar factors.”

       Restatement of the Law 2d, Contracts (1981), Section 208, Comment d.

Benfield, 117 Ohio St.3d 352, 2008-Ohio-938, 884 N.E.2d 12, at ¶ 44.

       {¶ 91} While Qualls argued that WPCU was “a sophisticated financial institution”

and he, by contrast, was a college student who was only 18 years old when he first

contracted with WPCU, as noted by the Eighth District, “[m]ere inequality of bargaining

power is insufficient to invalidate an otherwise enforceable arbitration agreement. * * *.”

Vanyo v. Clear Channel Worldwide, 156 Ohio App.3d 706, 808 N.E.2d 472, 2004-Ohio-

1793, ¶ 19, citing Gilmer v. Interstate/Johnson Lane Corp. (1991), 500 U.S. 20, 33, 111

S.Ct. 1647, 114 L.Ed.2d 26 (1991). See also Hawkins v. O’Brien, 2d Dist. Montgomery

No. 22490, 2009-Ohio-60, ¶ 24, citing Gilmer (“There must be some evidence that, in

consequence of the imbalance, the party in the weaker position was defrauded or coerced

into agreement to the arbitration clause.”)

       {¶ 92} As the Eighth District further noted, an “important consideration is “whether

‘each party to the contract, considering his obvious education or lack of it, [had] a

reasonable opportunity to understand the terms of the contract, or were the important
                                                                                           -45-


terms hidden in a maze of fine print * * *?’ * * *.” McCaskey v. Sanford Brown College,

8th Dist. Cuyahoga No. 97261, 2012-Ohio-1543, ¶ 28. Although Qualls asserts that the

arbitration provision in the July 2019 Membership Agreement was procedurally

unconscionable because he had difficulty understanding the “legalese” therein, the

important terms were not hidden in a maze of fine print, and the language in Section 8.25

was straightforward: “Before you are permitted to proceed with a claim against the Credit

Union as outlined in Section 8.23 above, you must request resolution of your claim in

writing to the Credit Union by mandatory binding arbitration as outlined in this section.”

       {¶ 93} We cannot agree with Qualls’ assertion that the arbitration provision in the

2019 Membership Agreements was procedurally unconscionable because of the

“circumstances surrounding the contracting parties’ bargaining,” namely that WPCU

“added Section 8.25 to the July 2019 Membership during active litigation” in which Qualls

was a putative class member, “without ever informing him of the addition or its effects on

his rights in the pending litigation.” As noted above, Attorney Clifford averred that Natalie

Qualls filed her class action complaint in federal court on May 14, 2019, and that she

dismissed it on August 8, 2019. Thus, the February 2019 Membership Agreement, with

the enforceable arbitration clause, was in effect prior to Qualls’ mother’s filing suit against

WPCU in May 2019, and any alleged rights Qualls might have claimed as a putative class

member were extinguished when his mother’s suit was dismissed. In other words, as

WPCU asserts, “not only was Qualls precluded from being a putative class member in his

mother’s suit by way of the February 2019 arbitration provision, but no putative class

existed as of August 8, 2019.”

       {¶ 94} Finally, as noted in Gembarski v. Partssource, Inc., 157 Ohio St.3d 255,
                                                                                           -46-


2019-Ohio-3231, 134 N.E.3d 1175, ¶ 31:

              * * * [U]nnamed putative class members are not parties to an action

       prior to class certification. “Certification of a class is the critical act which

       reifies the unnamed class members and, critically, renders them subject to

       the court's power.” In re Checking Account Overdraft Litigation [780 F.3d

       1031,] at 1037.       Absent class certification, there is no justiciable

       controversy between a defendant and the unnamed putative class

       members. See Kincaid v. Erie Ins. Co., 128 Ohio St.3d 322, 2010-Ohio-

       6036, 944 N.E.2d 207, ¶ 17 (a controversy, to be justiciable, must be

       grounded on a present dispute, not a possible future dispute) * * *.

       {¶ 95} Based upon the foregoing, the trial court properly concluded that Qualls

failed to meet his burden to establish that the arbitration provision was procedurally

unconscionable.

       {¶ 96} “The conclusion that the arbitration clause * * * is not procedurally

unconscionable defeats [a defendant’s] contention that the arbitration clause is

unenforceable due to unconscionability.       * * * [T]he party challenging a contract as

unconscionable must prove ‘a quantum’ of both procedural and substantive

unconscionability.” Benfield, 117 Ohio St.3d 352, 2008-Ohio-938, 884 N.E.2d 12, at

¶ 53. Nevertheless, we will briefly address Qualls’ claim of substantive unconscionability.

       {¶ 97} As noted in Click Camera, 86 Ohio App.3d at 834, 621 N.E.2d 1294:

              Substantive unconscionability involves those factors which relate to

       the contract terms themselves and whether they are commercially

       reasonable.    Because the determination of commercial reasonableness
                                                                                          -47-


       varies with the content of the contract terms at issue in any given case, no

       generally accepted list of factors has been developed for this category of

       unconscionability. However, courts examining whether a particular

       limitations clause is substantively unconscionable have considered the

       following factors: the fairness of the terms, the charge for the service

       rendered, the standard in the industry, and the ability to accurately predict

       the extent of future liability. * * *

       {¶ 98} According to Qualls, Section 8.25 of the Membership Agreement was

substantively unconscionable because it was “heavily one-sided in WPCU’s favor” in that

it provided that WPCU alone could decide whether to require arbitration or allow the

dispute to be litigated in the courts. We note that the “fact that a contractual provision is

one-sided does not render it substantively unconscionable per se.” Hayes v. Oakridge

Home, 122 Ohio St.3d 63, 2009-Ohio-2054, 908 N.E.2d 408, ¶ 36. “[T]he obligations of

the parties need not be exactly the same if the contract is supported by adequate

considerations.” Benfield at ¶ 66.

       {¶ 99} Qualls directs our attention to Post v. ProCare Automotive Serv. Solutions,

8th Dist. Cuyahoga No. 87646, 2007-Ohio-2106. The employment contract at issue

therein contained an arbitration clause and provided that “nothing in this Paragraph 15

shall be construed so as to deny Employer's right and power to seek and obtain injunctive

relief in a court of equity for any breach or threatened breach of Employee of any of his

covenants contained in Paragraph 6.”           The Eighth District was unpersuaded by

ProCare's assertion that this provision, which allowed ProCare to use a judicial forum

when it was the plaintiff, but limited an employee to arbitration when he was the plaintiff,
                                                                                          -48-


was not unconscionable. Id. at ¶ 17. Having concluded that the arbitration clause was

substantively unconscionable, the court remanded the matter for the trial court to hold a

hearing   to   determine   whether the      arbitration   clause   was    also   procedurally

unconscionable. Id. at ¶ 30.

       {¶ 100} With respect to the Post opinion, we find persuasive the opinion of Judge

Cooney, who concurred in part and dissented in part, and who concluded that the

arbitration clause was not unconscionable.       The following was significant to Judge

Cooney regarding the waiver of the right to arbitrate:

               Merely because the employer need not arbitrate a claim for injunctive

       or equitable relief involving trade secrets or competition does not make the

       arbitration agreement unreasonable. Robbins v. Country Club Ret. Ctr. IV,

       Inc., Belmont App. No. 04BE43, 2005-Ohio-1338. [The employee] cites no

       authority to support his claim that the arbitration clause is unenforceable

       because it does not cover every type of possible lawsuit.

Id. at ¶ 54 (Cooney, P.J., concurring in part and dissenting in part).

       {¶ 101} The nature of the contract at issue was also significant to Judge Cooney:

“[I]n the context of employment contracts, when a candidate for employment is free to

look elsewhere for employment and is not otherwise forced to consent to the arbitration

agreement, the agreement to arbitrate is not unconscionable.”            Id. at ¶ 56. Like an

employee, Qualls was “free to look elsewhere” for banking services. Most significantly,

Qualls failed to meet his burden regarding procedural unconscionability, which was fatal

to his claim of unconscionability.

       {¶ 102} Finally, Qualls asserts that Section 8.25 was substantively unconscionable
                                                                                            -49-


because it required consumers to “ ‘agree to evenly split the costs of the arbitration with

the Credit Union regardless of the outcome of the arbitration.’ ” As noted in Benfield,

“the mere risk that a plaintiff would be forced to pay exorbitant costs is too speculative to

justify invalidation of the arbitration agreement.”     Benfield, 117 Ohio St.3d 352, 2008-

Ohio-938, 884 N.E.2d 12, at ¶ 58.          “Without some evidence that a party would be

precluded from bringing a claim, the cost of arbitration, standing alone, is not a justifiable

reason to find unconscionability.”      McCaskey, 8th Dist. Cuyahoga No. 97261, 2012-

Ohio-1543, at ¶ 34. The court “required specific and individualized evidence that arbitration

costs were unduly burdensome to the party opposing it.” Id. at ¶ 32. See also Handler v.

Southerland Custom Builders, Inc., 8th Dist. Cuyahoga No. 86956, 2006-Ohio-4371, ¶ 19

(“[B]ecause homeowners failed to provide any evidence, other than initial fees, that the cost of

arbitration would exceed the cost of litigation, the arbitration clause cannot be said to be

substantively unconscionable on the basis of cost.”).

       {¶ 103} Finally, as Judge Cooney observed in Post, “although the cost of arbitration

may be high, so too is the cost of litigating a claim. Indeed, it is quite possible that

litigation could result in substantial legal fees and costs that, in the end, exceed the cost

of arbitration.” Post, 8th Dist. Cuyahoga No. 87646, 2007-Ohio-2106, at ¶ 18 (Cooney,

P.J., concurring in part and dissenting in part). See also English v. Cornwall Quality

Tools Co., Inc., 9th Dist. Summit No. 22578, 2005-Ohio-6983, ¶ 17 (even where the

plaintiff provided specific estimates as to various costs associated with arbitration, the

court held that, in the absence of “evidence of the expected cost differential between

arbitration and litigation,” the arbitration clause was enforceable).

       {¶ 104} There is no evidence in the record regarding Qualls’ income or the
                                                                                       -50-


difference in cost between arbitration and litigation. Thus, the argument was speculative,

and it fails.

        {¶ 105} For the foregoing reasons, Qualls’ assignment of error is overruled.

        {¶ 106} The judgment of the trial court is affirmed.



                                    .............



HALL, J. and WELBAUM, J., concur.



Copies sent to:

Stuart E. Scott
Kevin C. Hulick
James R. Branit
Daniel C. Gibson
Hon. Michael A. Buckwalter